Title: To George Washington from Thomas McKean, 10 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia October 10th 1781.
                  
                  Mr Robert Starke of South Carolina was appointed Sheriff of one of the precincts of that State since the Revolution, and in the course of his office concerned in the execution of some capital offenders in Ninety six; he is unfortunately a Prisoner in Charles-Town, has been treated in the most inhuman manner, and excluded from exchange, on account (I suppose) of his having put to death under the civil authority some atrocious criminals contrary to the Enemy’s proclamations.  This exclusion and the reason of it are totally inadmissible; and therefore Congress have passed the Act of the 8th instant of which you have a copy inclosed.
                  Your Excellency will also receive the copy of an Act of Congress of the 28th ulto, respecting the depreciation of the pay of the General Officers, which I hope will be acceptable to them.  I have the honor to be, with great regard, Your Excellency’s Most obedient and most humble Servant
                  
                     Thos M:Kean President
                  
               